Citation Nr: 0410238	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  02-04 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little Rock, 
Arkansas


THE ISSUES

1.  Entitlement to service connection for filariasis.

2.  Entitlement to special monthly compensation based on the need 
of regular aid and attendance of another person or based upon 
housebound status.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to May 1970.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a December 2001 rating decision of the North Little 
Rock, Arkansas, Department of Veterans Affairs (VA) Regional 
Office (RO).

On appeal, the Board denied the veteran's claims in a January 2003 
decision.  The veteran appealed this decision to the United States 
Court of Appeals for Veterans Claims (the Court).  In November 
2003, a Joint Motion for Remand was filed.  The motion indicated, 
in pertinent part, that a remand was required because the Board's 
reasons and bases were insufficient to support a conclusion that 
the veteran has received adequate notification of what evidence 
had to be submitted to substantiate his claim and what actions VA 
would take to obtain evidence, and that it was not clear that the 
veteran had in fact received such notification, and lastly that it 
was not clear that the Board had considered all relevant evidence.  
By Order dated November 13, 2003, the Board's January 2003 
decision was vacated and remanded to the Board.

The Board notes that the veteran has filed claims for service 
connection for a back disability, for stress and for chronic 
bronchitis.  These claims have not yet been adjudicated by the RO 
and are referred to the RO for appropriate development and 
adjudication.


REMAND

As an initial matter, the Board notes that a significant change in 
the law occurred during the pendency of this appeal when, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  VA 
has a duty to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102 
and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  VA also 
has a duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).  Specifically, the RO should inform the 
veteran of what is necessary for his claim for service connection 
for filariasis to be granted and what is necessary for his claim 
of entitlement to special monthly compensation based on the need 
of regular aid and attendance to be granted, as well as ensure 
that all other appropriate actions under the VCAA have been taken.  
The RO should specifically inform the veteran what actions it will 
take, what actions the veteran needs to take and should also 
inform him that he should submit all available evidence.

The record contains conflicting opinions as to whether the veteran 
suffers form filariasis and if he does whether it is linked to 
service.  The veteran should be given a VA examination to 
determine the diagnosis and etiology of his filariasis, if any.  
The Court has held that "fulfillment of the statutory duty to 
assist ... includes the conduct of a thorough and contemporaneous 
medical examination...so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991); Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (citing Suttman v. Brown, 5 Vet. App. 127, 138 (1993) (duty 
to assist includes providing the veteran a thorough and 
contemporaneous medical examination when needed)).  

Because VA has not sent appropriate notice under the VCAA and 
because a new examination is warranted, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the VCAA.  Accordingly, this case is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington DC for the following action:

1.  The RO must review the claims file and ensure that all VCAA 
notice obligations with respect to the veteran's claims have been 
satisfied in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable legal precedent.  This 
should specifically include notification to the veteran telling 
what is necessary for his claims to be granted, what evidence he 
must obtain and what evidence the RO will obtain, as well as 
informing him of the need to submit all available evidence.

2.  The RO should schedule the veteran for an examination in order 
to ascertain if the veteran suffers filariasis, and if so, whether 
or not it is related to service.  All indicated tests should be 
conducted, and the examiner should review the claims folder 
thoroughly, including the service medical records, and the 
opinions from Dr. Holcomb in September 2001 and Dr. Hutchinson in 
November 2003 and January 2004.  If filariasis is diagnosed, the 
examiner is requested to offer an opinion as to whether it is at 
least as likely as not (50 percent probability or more) that the 
veteran's disability, if any, was initially manifested during 
service or was otherwise caused by or aggravated by service.  A 
complete rationale for any opinion offered should be included, 
including addressing the opinions of Drs. Holcomb and Hutchinson.

3.  The RO should then readjudicate the veteran's claims, 
including reviewing all newly obtained evidence.  If any benefit 
sought on appeal remains denied, the appellant and the appellant's 
representative should be provided an SSOC that contains a summary 
of the evidence and applicable laws and regulations considered 
pertinent to the issue currently on appeal.  An appropriate period 
of time should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  No action is required of the veteran until he is 
notified by the RO.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, paras. 
8.43 and 38.02.



	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





